Title: To Benjamin Franklin from Lafayette, 13 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir,
Philadelphia December 13th. 1780.
I did myself the honor of writing to you a letter from Camp, wherein your Excellency will find an account of some late transactions on this side of the water— I am now to inform you, that our Army are gone into winter Quarters, & by their position effectually cover the State of New Jersey, as well as our Works on the North-River— From the insular situation of the Enemy, and their Naval superiority in these Seas, it became impossible for our Troops to force them to an Action, which they have constantly refused— But while we were offering to them every opportunity of meeting us with equal force, and on equal grounds, we have improved every occasion of defeating their projects, and stricking at them, upon a Smaller scale.

Some days ago Major Tallmadge of Sheldons Light Dragoons, having crossed over to Long-Island (at a place where the Sound is 20 miles wide) attacked with Sixty Men a Fort of the Enemies, that was Garrisoned by an equal Number whom he either killed or Took, and after having destroyed a Magazine of three hundred Ton of Hay and a Vessel loaded, he landed safe on our Shore with four Officers and fifty privates prisoners.—
A letter from Major Genl. Gates dated Novemr. 14th. mentions a new advantage obtained in South-Carolina, By Sumpter, who defeated one Major Wemyh, and took him prisoner, with twenty five Men of his party— Genl. Gates informs also that the Enemy do not now possess a single Post east of George Town, or North of Camden and that their communication is constantly interrupted by our Militia.—
The British Corps under Genl. Leslie have evacuated Portsmouth in Virginia, where they had began to Fortify themselves, and it appears that having abandoned their Schemes of a junction by land (with Lord Cornwallis) they are gone by Water to Charles-Town—so that every one of their Plans for this Campaign has been defeated by repeated disappointments—
The several States are exerting themselves with Vigor, in order that pursuant to the Resolution of Congress an Army for the War be soon compleated.

A Number of Generals, Colonels, and other Officers from the American and French Army have come together to this place, and propose soon to rejoin their respective Commands—
With the highest Regard I have the Honor to be Your Excellency’s Most Obt. Huml Sert.
Lafayette
His Excellency Doctor Franklin1st. Letter
 
Notation: La Fayette Decr 13 1780
